Case 1:17-cv-02532-JMA-AKT Document 23 Filed 06/20/19 Page 1 of 1 PageID #: 143




         CIVIL CAUSE FOR STATUS CONFERENCE (Tel BK)

 BEFORE: JOAN M. AZRACK, U.S.D.J.
 DATE: 6/20/2019      TIME: 2:00 PM                          TIME IN COURT: 10 min.

 CASE:          Tanza, et al. v. Garda CL Atlantic, Inc.                                 FILED
                2:15-cv-04394-JMA-AKT & 2:17-cv-03185-JMA-AKT                            CLERK
                D’Aguino, et al. v. Garda CL Atlantic, Inc.                    6/20/2019 3:37 pm
                2:16-cv-00641-JMA-AKT
                                                                                 U.S. DISTRICT COURT
                Adkins, et al. v. Garda CL Atlantic, Inc.
                                                                            EASTERN DISTRICT OF NEW YORK
                2:17-cv-2532-JMA-AKT
                                                                                 LONG ISLAND OFFICE
 APPEARANCES:          For Tanza Plaintiffs: no appearance
                       For Tanza Defendant: Jessica Travers
                       For D’Aguino/Adkins Plaintiffs: Steven Moser, Ann Ball
                       For D’Aguino/Adkins Defendant: Lisa Griffith

 FTR:

 ☒       Case called.
 ☐       Counsel present for all sides.
 ☐       Briefing schedule set.
                 Moving papers served by:
                 Response:
                 Reply:
                 • Moving party is responsible for filing the fully briefed motion on ECF and
                     providing courtesy copies to Chambers.
 ☐       Case to be referred to the Magistrate Judge for
 ☐       Jury selection and trial scheduled for .
 ☐       A telephone status conference is scheduled for .
 ☒       Other: Mediation is scheduled for September 9, 2019. The parties are ordered to appear
         on that date and participate in the mediation in good faith. Counsel for the Estate of
         Plaintiff Barry S. Dubrow is directed to file the unopposed motion to substitute by June
         27, 2019. Defendant’s motion to dismiss Dubrow is held in abeyance and shall not be
         filed on the docket without further leave from the Court.
